DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, 10, 12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2017/0054111 A1 hereinafter referred to as “Kim”).
	With respect to claim 1, Kim discloses, in Figs.1-11 and 12A-12F, a display substrate, comprising: a base substrate (110); a driving circuit layer (115, 120, 130) located on the base substrate (110) (see Par.[0073] wherein TFTs circuit layers 115, 120, 130 over substrate 110 are disclosed); and a planarization layer (140) located on a side/(upper surface side) of the driving circuit layer (115, 120, 130) away from the base substrate (110), wherein the planarization layer (140) has a plurality of conductive pads (PE1, PE2) therein, and an entire surface/(entire lower surface) of each of the plurality of conductive pads (PE1, PE2) away from the base substrate (110) is flush/(coplanar or leveling) with a surface of the planarization layer (140) away from the base substrate (110), the plurality of conductive pads (PE1, PE2) are electrically coupled to electrodes (SE, DE) in the driving circuit layer (115, 120, 130) respectively, and a material of the planarization layer (140) is photoresist (see Par.[0090] wherein the first and second pixel electrodes PE1 and PE2 may be formed using aluminum, alloy containing aluminum, aluminum nitride, silver, alloy containing silver, tungsten, tungsten nitride, copper, alloy containing copper, nickel, alloy containing nickel, chrome, chrome nitride, molybdenum, alloy containing molybdenum, titanium, titanium nitride, platinum, tantalum, tantalum nitride, neodymium, scandium, strontium ruthenium oxide, zinc oxide, indium tin oxide, tin oxide, indium oxide, gallium oxide, indium zinc oxide, etc. These may be used alone or in a combination thereof; see Par.[0189] wherein the planarization layer 140 is a photoresist layer; see Par.[0082]-[0083], [0122], [0132], [0142], [0153], [0162] wherein electrodes SE, DE of TFT1, TFT2 are disclosed; likewise to the present invention, in Par.[0026], wherein the plurality of conductive pads away from the base substrate are flush (i.e., coplanar or at a same level) with the surface of the planarization layer away from the base substrate; it is submitted that as shown in Figs.4-11, lower surface of PE1, PE2 is coplanar (i.e. same cross-sectional plane) or leveling with upper surface of planarization layer).
With respect to claim 8, Kim discloses, in Figs.1-11 and 12A-12F, a method of manufacturing a display substrate, comprising: forming a driving circuit layer (115, 120, 130) on a base substrate (110), wherein the driving circuit layer (110, 120, 130) is formed to expose at least part of electrodes (SE, DE) in the driving circuit layer (115, 120, 130) (see Par.[0073] wherein TFTs circuit layers 115, 120, 130 over substrate 110 are disclosed; see Par.[0082]-[0083], [0122], [0132], [0142], [0153], [0162] wherein electrodes SE, DE of TFT1, TFT2 are disclosed); forming a planarization layer (140) on a side of the driving circuit layer (115, 120, 130) away from the base substrate (110); patterning the planarization layer (140) to form via holes/(contact hole) through which the at least part of the electrodes (SE, DE) in the driving circuit layer (115, 120, 130) are exposed; and forming conductive pads (PE1, PE2) in the via holes, wherein the conductive pads (PE1, PE2) are formed such that surfaces of the conductive pads (PE1, PE2) away from the base substrate (110) are flush/(coplanar or leveling) with a surface of the planarization layer (140) away from the base substrate (110), wherein the planarization layer (140) is formed of photoresist (see Par.[0090] wherein the first and second pixel electrodes PE1 and PE2 may be formed using aluminum, alloy containing aluminum, aluminum nitride, silver, alloy containing silver, tungsten, tungsten nitride, copper, alloy containing copper, nickel, alloy containing nickel, chrome, chrome nitride, molybdenum, alloy containing molybdenum, titanium, titanium nitride, platinum, tantalum, tantalum nitride, neodymium, scandium, strontium ruthenium oxide, zinc oxide, indium tin oxide, tin oxide, indium oxide, gallium oxide, indium zinc oxide, etc. these may be used alone or in a combination thereof; see Par.[0189] wherein the planarization layer 140 is a photoresist layer; see Par.[0086]-[0088] wherein first pixel electrode PE1 may be connected to the first drain electrode DE1 which is exposed by a first contact hole which is formed through the planarization layer 140; see Par.[0082]-[0083], [0122], [0132], [0142], [0153], [0162] wherein electrodes SE, DE of TFT1, TFT2 are disclosed; likewise to the present invention, in Par.[0026], wherein the plurality of conductive pads away from the base substrate are flush (i.e., coplanar or at a same level) with the surface of the planarization layer away from the base substrate; it is submitted that as shown in Figs.4-11, lower surface of PE1, PE2 is coplanar (i.e. same cross-sectional plane) or leveling with upper surface of planarization layer).
With respect to claim 10, Kim discloses, in Figs.1-11 and 12A-12F, the method, wherein forming the planarization layer (140) on the side of the driving circuit layer (115, 120, 130) away from the base substrate (110) comprises: forming the photoresist (140) on the side of the driving circuit layer (115, 120, 130) away from the base substrate (110); and planarizing the photoresist (see Par.[0187] wherein the planarization layer 140 may have a substantially flat surface by a chemical mechanical polishing (CMP) process, an etch-back process, etc.).
With respect to claim 12, Kim discloses, in Figs.1-11 and 12A-12F, the method, wherein forming conductive pads in the via holes comprises: filling a conductive material into the via holes to form the conductive pads, wherein the surfaces of the conductive pads away from the base substrate exceed the surface of the planarization layer away from the base substrate; and planarizing the conductive pads such that the surfaces of the conductive pads away from the base substrate are flush with the surface of the planarization layer away from the base substrate (see Par.[0090] wherein the first and second pixel electrodes PE1 and PE2 may be formed using aluminum, alloy containing aluminum, aluminum nitride, silver, alloy containing silver, tungsten, tungsten nitride, copper, alloy containing copper, nickel, alloy containing nickel, chrome, chrome nitride, molybdenum, alloy containing molybdenum, titanium, titanium nitride, platinum, tantalum, tantalum nitride, neodymium, scandium, strontium ruthenium oxide, zinc oxide, indium tin oxide, tin oxide, indium oxide, gallium oxide, indium zinc oxide, etc. these may be used alone or in a combination thereof; see Par.[0189] wherein the planarization layer 140 is a photoresist layer; see Par.[0086]-[0088] wherein first pixel electrode PE1 may be connected to the first drain electrode DE1 which is exposed by a first contact hole which is formed through the planarization layer 140; see Par.[0082]-[0083], [0122], [0132], [0142], [0153], [0162] wherein electrodes SE, DE of TFT1, TFT2 are disclosed; likewise to the present invention, in Par.[0026], wherein the plurality of conductive pads away from the base substrate are flush (i.e., coplanar or at a same level) with the surface of the planarization layer away from the base substrate; it is submitted that as shown in Figs.4-11, lower surface of PE1, PE2 is coplanar (i.e. same cross-sectional plane) or leveling with upper surface of planarization layer).
With respect to claim 14, Kim discloses, in Figs.1-11 and 12A-12F, the method, further comprising: transferring micro light emitting diodes/(OLED) (EA1, EA2) to the conductive pads (PE1, PE2) after forming the conductive pads (PE1, PE2) in the via holes (see Par.[0068], [0086], [0088] wherein pixel electrode PE may be disposed corresponding to the light emitting diode OLED area EA).
With respect to claim 15, Kim discloses, in Figs.1-11 and 12A-12F, a display device, comprising the display substrate.
Claims 1, 3-6, 8, 10 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US 2014/0209912 A1 hereinafter referred to as “Liu’).
With respect to claim 1, Liu discloses, in Figs.1-19, a display substrate, comprising: a base substrate (100-101) (see Par.[0051] wherein substrate 100 and its buffer 101 are disclosed); a driving circuit layer (102-104, 106-108, 1020-1021) located on the base substrate (100) (see Par.[0057], [O069]- [0074], [(0083]-[0086] wherein display driving circuit elements embedded within insulating layers 104 and 108 are disclosed); and a planarization layer (109, 111) located on a side of the driving circuit layer (102- 104, 106-108, 1020-1021) away from the base substrate (100), wherein the planarization layer (109) has a plurality of conductive pads (110-101) therein (see Par.[0092]-[0094] and [0114] wherein planarization layer 109 and pixel definition layer 111 are disclosed), and a surface of each of the plurality of conductive pads (110) away from the base substrate (100) is flush with a surface/(side surface or upper surface) of the planarization layer (109) away from the base substrate (100-101), the plurality of conductive pads (110) are electrically coupled to electrodes (1020-1021) in the driving circuit layer (102- 104, 106-108, 1020-1021) respectively (see Par.[0089]-[0090] and [0096] wherein pixel electrodes 110 coupled to source/drain electrodes regions 1020-1021); and a material of the planarization layer (109, 111) is photoresist (see Par.[0092] wherein the planarization layer 109 of, for example, an organic planarization layer material of acrylic is disclosed; it is submitted that, inherently, the planarization layer of an organic material, specifically an organic photoresist material is polyimide or acrylic (e.g. see Liu US 2018/0197895 A1 in Par.[0061]); see Par.[0114] wherein pixel definition layer 111 may be acrylic or PI (Polyimide) material).
With respect to claim 3, Liu discloses, in Figs.1-19, the display substrate (100-101), wherein a height tolerance d1 of the surface of the planarization layer (109) away from the base substrate (100) is in a range from -1uLm to 1um/(of |-1pm to 1pm] or of 0 to 2um) (see Par.[0092] wherein thickness of the planarization layer 109 is in a range of 8,000 angstroms to 20,000 angstroms; see Par.[0114] wherein thickness of the pixel definition layer 111 may be in a range of 8,000 angstroms to 25,000 angstroms; see Par.[0086] wherein second insulating layer 108 may be in a range of 3,000 angstroms to 9,000 angstroms, and preferably, in a range of 4,000 angstroms to 6,000 angstroms; see Par.[0070] wherein first insulating layer 104 may be within a range of 500 angstroms to 2,000 angstroms, and preferably, within a range of 600 angstroms to 1,500 angstroms; as such, distance from upper surface of planarization layer 109 to the upper surface of substrate 100-101 is preferably from 12,600A to 26,500A (i.e. from 1.26um to 2.65um)).
With respect to claim 4, Liu discloses, in Figs.1-19, the display substrate, wherein a height tolerance of a surface of the driving circuit layer away from the base substrate is d2, and a thickness D of the planarization layer in a direction perpendicular to a surface of the base substrate satisfies: |2.5*d2|≤D≤|4*d2| (see Par.[0092] wherein thickness of the planarization layer 109 is in a range of 8,000 angstroms to 20,000 angstroms; see Par.[0086] wherein second insulating layer 108 may be in a range of 3,000 angstroms to 9,000 angstroms, and preferably, in a range of 4,000 angstroms to 6,000 angstroms; see Par.[0070] wherein first insulating layer 104 may be within a range of 500 angstroms to 2,000 angstroms, and preferably, within a range of 600 angstroms to 1,500 angstroms; as such, d2 is from 4,600A to 6,500A, D is from 8,000A to 20,000 and 2.5x4,600=1 1,500ASDs80,000A=4x20,000).
With respect to claim 5, Liu discloses, in Figs.1-19, the display substrate, wherein a height tolerance of a surface of the driving circuit layer away from the base substrate is d2, and a thickness D of the planarization layer in a direction perpendicular to a surface of the base substrate satisfies: |2.5*d2|≤D≤|4*d2| (see Par.[0092] wherein thickness of the planarization layer 109 is in a range of 8,000 angstroms to 20,000 angstroms; see Par.[0086] wherein second insulating layer 108 may be in a range of 3,000 angstroms to 9,000 angstroms, and preferably, in a range of 4,000 angstroms to 6,000 angstroms; see Par.[0070] wherein first insulating layer 104 may be within a range of 500 angstroms to 2,000 angstroms, and preferably, within a range of 600 angstroms to 1,500 angstroms; as such, d2 is from 4,600A to 6,500A, D is from 8,000A to 20,000 and 2.5x4,600=11,500A).
With respect to claim 6, Liu discloses, in Figs.1-19, the display substrate of claim 5, further comprising: micro light emitting diodes/(OLEDs) located on and electrically coupled to the plurality of conductive pads (110) (see Par.[0114], [0133] wherein openings 1110 for accommodating OLEDs OLED (Organic Light-Emitting Diode) is disclosed).
With respect to claim 8, Liu discloses, in Figs.1-19, a method of manufacturing a display substrate, comprising: forming a driving circuit layer (102-104, 106-108, 1020-1021) on a base substrate (100-101), wherein the driving circuit layer (102-104, 106-108, 1020-1021) is formed to expose at least part of electrodes (1020-1021) in the driving circuit layer (102-104, 106-108, 1020-1021); forming a planarization layer (109) on a side of the driving circuit layer (102-104, 106-108, 1020-1021) away from the base substrate (100-101); patterning the planarization layer (109, 111) to form via holes (1000) through which the at least part of the electrodes (1020-1021) in the driving circuit layer (102-104, 106- 108, 1020- 1021) are exposed (see Fig.14, see Par.[0051] wherein substrate 100 and its buffer 101 are disclosed; see Par.[0057], [0069]-[0074], [0083]-[0086] wherein display driving circuit elements embedded within insulating layers 104 and 108 are disclosed; see Fig.14, Par.[0076] and [0092]-[0094] wherein stack of planarization layer 109, 111 and circuit drive layers 104, 108 are formed or patterned to exposed heavily doped source/drain regions 1020/1021 of the thin film transistor is disclosed, see Par.[0092]- [0094] and [0114] wherein planarization layer 109 and pixel definition layer 111 are disclosed); and forming conductive pads (110) in the via holes (1000), wherein the conductive pads (110) are formed such that surfaces of the conductive pads (110) away from the base substrate (100-101) are flush with a surface/(side surface or upper surface) of the planarization layer (109, 111) away from the base substrate (100-101) (see Fig.15, Par.[0096] wherein formed pixel electrodes 110 covering the through holes 1000 is disclosed);  wherein the planarization layer (109, 111) is formed of photoresist (see Par.[0092] wherein the planarization layer 109 of, for example, an organic planarization layer material of acrylic is disclosed; it is submitted that, inherently, the planarization layer of an organic material, specifically an organic photoresist material is polyimide or acrylic (e.g. see Liu US 2018/0197895 A1 in Par.[0061]); see Par.[0114] wherein pixel definition layer 111 may be acrylic or PI (Polyimide) material).
With respect to claim 10, Liu discloses, in Figs.1-19, the method, wherein forming a planarization layer on the side of the driving circuit layer away from the base substrate comprises: forming the photoresist on the side of the driving circuit layer away from the base substrate; and planarizing the photoresist (see Fig.14, Par.[0076] and [0092]-[0094] wherein stack of planarization layer 109 and circuit drive layers 104, 108 are formed or patterned to exposed heavily doped source/drain regions 1020/1021 of the thin film transistor is disclosed).
With respect to claim 12, Liu discloses, in Figs.1-19, the method, wherein forming conductive pads in the via holes comprises: filling a conductive material into the via holes (1000) to form the conductive pads (110), wherein the surfaces of the conductive pads (110) away from the base substrate (100-101) exceed the surface of the planarization layer (109) away from the base substrate (100-101); and planarizing the conductive pads such that the surfaces of the conductive pads (110) away from the base substrate (100-101) are flush with the surface/(side surface) of the planarization layer (109) away from the base substrate (100-101) (see Fig.15, Par.[0096] wherein formed pixel electrodes 110 covering the through holes 1000 is disclosed).
With respect to claim 13, Liu discloses, in Figs.1-19, the method, further comprising: transferring micro light emitting diodes/(OLEDs) to the conductive pads after forming the conductive pads (110) in the via holes (see Par.[0114], [0133] wherein openings 1110 for accommodating OLEDs OLED (Organic Light-Emitting Diode) is disclosed).
With respect to claim 14, Liu discloses, in Figs.1-19, the method, further comprising: transferring micro light emitting diodes/(OLEDs) to the conductive pads after forming the conductive pads (110) in the via holes (see Par.[0114], [0133] wherein openings 1110 for accommodating OLEDs OLED (Organic Light-Emitting Diode) is disclosed).
With respect to claim 15, Liu discloses, in Figs.1-19, a display device, comprising the display substrate.
Claims 1, 8 and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kishimoto (US 2020/0168682 A1).
With respect to claim 1, Kishimoto discloses, in Figs.1, 2A-2B, 3A-3G and 4A-4B, a display substrate, comprising: a base substrate (10) (see Par.[0039] wherein substrate 10 is disclosed); a driving 12circuit layer (11, 22, 24, 31) located on the base substrate (10) (see Par.[0039], [0050]-[0052] wherein basecoat layer 11, gate insulating layer 22, interlayer insulating layer 24, inorganic insulating layer 31 are disclosed); and a planarization layer (32) located on a side of the driving circuit layer (11, 22, 24, 31) away from the base substrate (10), wherein the planarization layer (32) has a plurality of conductive pads (412, 45) therein, and an entire surface of each of the plurality of conductive pads (45, 412) away from the base substrate (10) is flush with a surface of the planarization layer (82) away from the base substrate (10) (see Par.[0039] wherein organic insulating layer 32 is disclosed; see Par.[0054] and [0060] wherein copper contacts 45, 412 are disclosed), wherein the plurality of conductive pads (45, 412) are electrically coupled to electrodes (25, 28) in the driving circuit layer respectively (see Par.[0040], [0079] wherein electrode 25, 28 are disclosed); and a material of the planarization layer (32) is photoresist (see Par.[0053] wherein organic insulating layer 32 being photosensitive is disclosed).
With respect to claim 8, Kishimoto discloses, in Figs.1, 2A-2B, 3A-3G and 4A-4B, a method of manufacturing a display substrate, comprising: forming a driving circuit layer (11, 22, 24, 31) on a base substrate (10), wherein the driving circuit layer (11, 22, 24, 31) is formed to expose at least part of electrodes (25, 28) in the driving circuit layer (11, 22, 24, 31) (see Par.[0039] wherein substrate 10 is disclosed; see Par.[0039], [0050]-[0052] wherein basecoat layer 11, gate insulating layer 22, interlayer insulating layer 24, inorganic insulating layer 31 are disclosed); forming a planarization layer (82) ona side of the driving circuit layer (11, 22, 24, 31) away from the base substrate (10); patterning the planarization layer (32) to form via holes through which the at least part of the electrodes (25, 28) in the driving circuit layer (11, 22, 24, 31) are exposed; and forming conductive pads (412, 45) in the via holes (30), wherein the conductive pads (45, 412) are formed such that surfaces of the conductive pads away from the base substrate (10) are flush with a surface of the planarization layer (82) away from the base substrate (10) (see Par.[0039] wherein organic insulating layer 32 is disclosed; see Par.[0054] and [0060] wherein copper contacts 45, 412 are disclosed), and wherein the plurality of conductive pads (45, 412) are electrically coupled to electrodes (25, 28) in the driving circuit layer respectively (see Par.[0040], [0079] wherein electrode 25, 28 are disclosed); and the planarization layer (32) is formed of photoresist (see Par.[0053] wherein organic insulating layer 32 being photosensitive is disclosed).
With respect to claim 10, Kishimoto discloses, in Figs.1, 2A-2B, 3A-3G and 4A-4B, the method, wherein forming the planarization layer (32) on the side of the driving circuit layer (11, 22, 24, 31) away from the base substrate (10) comprises: forming the photoresist on the side of the driving circuit layer away from the base substrate; and planarizing the photoresist (see Par.[0053] wherein organic insulating layer 32 being photosensitive is disclosed).
With respect to claim 11, Kishimoto discloses, in Figs.1, 2A-2B, 3A-3G and 4A-4B, the method, wherein forming conductive pads (45, 412) in the via holes comprises: growing the conductive pads (45, 412) in the via holes (30) through an electroplating process, wherein a current and/or a time parameter of the electroplating process is controlled such that the surfaces of the conductive pads away from the base substrate are flush with the surface of the planarization layer away from the base substrate (see Fig.3C, Par.[0040], [0045], [0054] and [0073] wherein Cu layer 412/45 being formed by electroplating).
With respect to claim 12, Kishimoto discloses, in Figs.1, 2A-2B, 3A-3G and 4A-4B, the method, wherein forming conductive pads (45, 412) in the via holes comprises: filling a conductive material (45, 412) into the via holes (30) to form the conductive pads, wherein the surfaces of the conductive pads away from the base substrate (10) exceed the surface of the planarization layer (82) away from the base substrate (10); and planarizing the conductive pads (412) such that the surfaces of the conductive pads away from the base substrate are flush with the surface of the planarization layer away from the base substrate (see Fig.3E, Par.[0077] wherein planarizing conductive 412 is disclosed).
With respect to claim 13, Kishimoto discloses, in Figs.1, 2A-2B, 3A-3G and 4A-4B, the method, further comprising: transferring micro light emitting diodes (40) to the conductive pads (412) after forming the conductive pads in the via holes (see Figs.3F-3G, Par.[0077]-[0080] wherein OLEDs 40 is disclosed).
With respect to claim 14, Kishimoto discloses, in Figs.1, 2A-2B, 3A-3G and 4A-4B, the method, further comprising: transferring micro light emitting diodes to the conductive pads after forming the conductive pads in the via holes (see Figs.3F-3G, Par.[0077]-[0080] wherein OLEDs 40 is disclosed).
With respect to claim 15, Kishimoto discloses, in Figs.1, 2A-2B, 3A-3G and 4A-4B, a display device, comprising the display substrate (see Par.[0075], [0084]-[0085] wherein organic EL display apparatus is disclosed).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Kim.
With respect to claim 7, Liu discloses all the claimed limitations of claim 6. However, Liu does not explicitly disclose that the pixel conductive pads includes material of at least one of Cu, Al, Ag, Au, and In.
Kim discloses, in Figs.1-11 and 12A-12F, the display substrate, wherein a material of each of the plurality of conductive pads (PE1, PE2) includes at least one of Cu, Al, Ag, Au, and In (see Par.[0090] wherein the first and second pixel electrodes PE1 and PE2 may be formed using aluminum, alloy containing aluminum, aluminum nitride, silver, alloy containing silver, tungsten, tungsten nitride, copper, alloy containing copper, nickel, alloy containing nickel, chrome, chrome nitride, molybdenum, alloy containing molybdenum, titanium, titanium nitride, platinum, tantalum, tantalum nitride, neodymium, scandium, strontium ruthenium oxide, zinc oxide, indium tin oxide, tin oxide, indium oxide, gallium oxide, indium zinc oxide, etc. These may be used alone or in a combination thereof).
Liu and Kim are analogous art because they are all directed to a display device conductive pad electrode, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Liu to include Kim because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the pixel conductive pad material in Liu by including noble metals pixel conductive pads such as Ag, Au as taught by Kim in order to in order to utilize the desirable properties of noble metal such as resistant to corrosion, chemical reactions and/or acids thereby providing an enhanced quality cost effective display.
Response to Arguments
Applicant's arguments filed with regard to “photoresist materials” have been fully considered but they are not persuasive. For instance, Applicant alleges that the photoresist material of present Invention is different than inherently accepted photoresist materials such as acrylic or polyimide (see remark pages 7-10). However, as previously presented, it is inherently accepted that in a display device planarization layer of photoresist materials include as acrylic or polyimide (e.g. see Liu US 2018/0197895 A1 in Par.[0061]; see Lee US 2005/0263757 A1 in Par.[0035]; see Hirai et al. US 2005/0259197 A1 in Par.[0079]; see Yamakawa et al. US 2007/0085472 A1 in Par.[0069]; Kitazume US 2008/0122351 A1 in Par.[0043]; Misaki US 2015/0042903 A1 in Par.[0118]; Yim et al. US 2015/0200237 A1 in Par.[0105]; Fong et al. US 2016/0254467 A1 in Par.[0134]; Lee et al. US 2017/0097714 A1 in Par.[0097]; Bae et al. US 2017/0168338 A1 in Par.[0161]; Kim et al. US 2017/0168608 A1 in Par.[0126]; Jhong et al. US 2017/0186367 A1 in Par.[0019]; Choi et al. US 2017/0338292 A1 in Par.[0073]; Yeh et al. US 2018/0107040 in Par.[0065]; Jeong et al. US 2018/0144950 A1 in Par.[0096]; Liu US 2018/0197895 A1 in Par.[0061]; Long et al. US 2018/0267374 A1 in Par.[0079]; Kim et al. US 2019/0305055 A1 in Par.[0076]). Moreover, disclosure of present Invention does not exclude the used of photoresist material of acrylic or polyimide as planarization layer.
Examiner’s Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818